internal_revenue_service department of the treasury uniform issue list washington dc person to contact telephone number refer reply to op e ep t date attn may legend employer m plan x dear this is in response to a ruling_request dated date as supplemented by a letter dated date submitted on your behaif by your authorized representative with respect to an arrangement described under sec_403 of the internal_revenue_code the following facts and representations have been submitted on your behalf employer m is an organization described in sec_501 of the code employer m established plan x for the benefit of the employees of employer m under plan x participants may elect to invest funds in annuity_contracts issued by an insurance_company pursuant to sec_2_1 of plan x an eligible_employee is any employee exclusive of employees who worked jess than hours a week an eligible_employee becomes a participant effective with the payroll_period beginning on or next following the date calendar days after the date a written election is received by the committee 71d page two types of contributions may be made to plan x on behalf of a participant the two are salary reduction contributions under sec_3_1 of plan x and rollover_contributions in accordance with sec_403 of the code pursuant to sec_3_4 of plan x under sec_2 of plan x salary reduction contributions are limited to the lesser_of the maximum exclusion_allowance in accordance with sec_403 or the limitations under sec_415 sec_3_3 of plan x limits salary reduction contributions into plan x to an amount no greater than permitted under sec_402 pursuant to sec_9_1 and of plan x distributions may be made only upon death or disability termination of employment or upon attainment of the required_beginning_date all contributions under plan x are limited to the amount of the exclusion_allowance as set forth under sec_403 of the code under section of plan x at least once each plan_year an individual statement will be issued to each participant showing the value of the account under article viii of plan x all amounts allocated to a participant's annuity_contract pursuant to the salary reduction agreement and the amounts received pursuant to rollovers shall be nonforfeitable at all times under section of plan x distributions are made in accordance with sec_401 of the code including the minimum distribution incidental benefit requirements of sec_1 a -2 of the proposed income_tax regulations section c of plan x further provides that the required_beginning_date means april of the calendar_year following the calendar_year in which the participant attains age section of plan x provides that a distributee receiving an eligible_rollover_distribution under the plan may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan based upon the foregoing facts and representations you request a ruling that plan x satisfies the requirements of sec_403 of the code sec_403 of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee are excludabie from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the pian meets the requirements of sec_401 page sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 a with respect to benefits in addition this accruing after date in taxable years ending after such date section requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met sec_401 of the code generally provides that benefits commence by april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires and specifies required_minimum_distribution rules for the payment of benefits from retirement plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the plan must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure dollar_figure for years after date by the amount of any employer contributions for the taxable_year described in sec_402 sec_402 provides that the term elective_deferrals includes in part with respect to any taxable_year any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it in the case of an annuity_contract described in section satisfies the sec_415 limitations b the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shail reduce the exclusion_allowance as provided in sec_403 page in this case you represent that employer m an employer described in sec_501 of the code has established plan x as its sec_403 program for its employees all contributions and the eamings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_403 and sec_415 of the code accordingly based on the foregoing law and facts we conclude with respect to your ruling_request that plan x satisfies the requirements of sec_403 of the code this ruling is contingent upon the adoption of the amendments to plan x as stipulated in your correspondence dated date and will have no effect uniess such proposed amendments are adopted this ruling is limited to the form of plan x as amended excluding any form defects that may violate the nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 by plan x now or in the future a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely yours frances v sloan chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc
